Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1.  Applicant’s election without traverse of Group I  in the reply filed on November 17, 2021 is acknowledged.
                                             Status of the Application
2. Claims 4-6, 7 (in-part) and 8 (in-part) along with the SEQ ID NO:4-6 are considered for examination. Claims 1-3 and 9-10 along with SEQ ID Nos 1-3 are withdrawn from further consideration as being drawn to nonelected group.
                                                       Priority
3.  This application filed on May 20, 2020 claims foreign priority to CN201910426172.8 filed on May 21, 2019. 
Objection to Specification and claims
4.  The use of the term (such as FAM, BHQ1, ROX), which is a trade name or a mark used in commerce, has been noted in this application (see entire document, at least page 2-3 and claim 6. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 
The trademarks are not accompanied by the generic terminology.
Claim Rejections - 35 USC § 101                                                
5. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
         Claims 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a Judicial exception (law of nature) without significantly more. The claims 4-8 recite primer and probe sequences, a product, a statutory category. Claims 4-8 recite a judicial exception (law of nature) without significantly more because claims recite primer and probe sequences (product of nature) of a gene which is considered as law of nature products that exists in nature.  This judicial exception is not integrated into a practical application because the judicial exception is not markedly different from the natural product. The claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception because primer  and probe sequences exist in nature and are they not sufficient to transform the nature of the claimed product because they consist of the sequences existing in naturally occurring gene sequences (see Gene accession No. KX258197 cited by Jaroenlak et al. (PLOS ONE, Vol. 11(11):e0166320, p.1-15, 2016). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the addition elements (fluorescent label on probe) do not add anything significantly more to 
6.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A. Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jaroenlak et al. (PLOS ONE, Vol. 11(11):e0166320, p. 1-15, 2016) in view of Lowe et al. (Nucleic Acids Research, Vol. 18, No. 7, p. 1757-1761, 1990) and Stratagene Catalog (Stratagene Catalog, page 39, 1988).
      Jaroenlak et al. teach a nucleic acid comprising primer and probe sequences of SEQ ID NO: 4-5 as claimed for amplifying a gene (spore wall protein gene) of Enterocytozoon hepatopenaei in infected shrimp with reference to claims 4-5 and 7 (see
(see entire document, at least table 2 on page 3 indicating accession No. KX258197, and the following sequence alignment).

KX258197
LOCUS       KX258197                 514 bp    DNA     linear   PLN 27-NOV-2016
DEFINITION  Enterocytozoon hepatopenaei spore wall protein 1 (SWP) gene,
            partial cds.
ACCESSION   KX258197
VERSION     KX258197.1
KEYWORDS    .
SOURCE      Enterocytozoon hepatopenaei
  ORGANISM  Enterocytozoon hepatopenaei
            Eukaryota; Fungi; Microsporidia; Enterocytozoonidae;
            Enterocytozoon.
REFERENCE   1  (bases 1 to 514)
  AUTHORS   Jaroenlak,P., Sanguanrut,P., Williams,B.A., Stentiford,G.D.,
            Flegel,T.W., Sritunyalucksana,K. and Itsathitphaisarn,O.
  TITLE     A Nested PCR Assay to Avoid False Positive Detection of the
            Microsporidian Enterocytozoon hepatopenaei (EHP) in Environmental
            Samples in Shrimp Farms
  JOURNAL   PLoS ONE 11 (11), E0166320 (2016)
   PUBMED   27832178
  REMARK    Publication Status: Online-Only
REFERENCE   2  (bases 1 to 514)
  AUTHORS   Jaroenlak,P., Williams,B.A.P., Stentiford,G.D., Flegel,T.W.,
            Sritunyalucksana,K. and Itsathitphaisarn,O.
  TITLE     Direct Submission
  JOURNAL   Submitted (18-MAY-2016) Department of Biochemistry, Faculty of
            Science, Mahidol University, 272 Rama VI Road, Ratchathewi, Bangkok
            10400, Thailand
COMMENT     ##Assembly-Data-START##
            Sequencing Technology :: Sanger dideoxy sequencing
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..514
                     /organism="Enterocytozoon hepatopenaei"

                     /isolation_source="hepatopancreas"
                     /host="Penaeus vannamei"
                     /db_xref="taxon:646526"
                     /clone="pGEM-EHPSWP"
                     /country="Thailand"
                     /collection_date="Aug-2015"
     gene            <1..>514
                     /gene="SWP"
     CDS             <1..>514
                     /gene="SWP"
                     /codon_start=1
                     /product="spore wall protein 1"
                     /protein_id="APD68840.1"
                     /translation="LQSVVKGLSNYEFGGTILKHFHHWSNTISNTVNLKALKRDDIYT
                     DTAFVGYELSNTVGDKQLKEVCNDFSKAYECISEDKRKMNEKMGDIFEELSILKKKCK
                     QIDHQRKTVNNLRYDLEEILQSNIYKEDQKENLEKKLGETSEKTLVEMDEFMHLSMIN
                     GVIKKIAKTHR"

  Query Match             100.0%;  Score 20;  DB 357;  Length 514;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCGGCACAATTCTCAAACAT 20
              ||||||||||||||||||||
Db         41 GCGGCACAATTCTCAAACAT 60

For SEQ ID NO: 5
Query Match             100.0%;  Score 22;  DB 357;  Length 514;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TCCTACAAATGCTGTGTCTGTG 22
              ||||||||||||||||||||||
Db        150 TCCTACAAATGCTGTGTCTGTG 129


Query Match             100.0%;  Score 29;  DB 357;  Length 514;
  Best Local Similarity   100.0%;  
  Matches   29;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TCACCATTGGTCAAATACAATTTCAAACA 29
              |||||||||||||||||||||||||||||
Db         63 TCACCATTGGTCAAATACAATTTCAAACA 91

      Although Jaroenlak et al. teach a nucleotide sequence comprising the claimed primer and probe sequences, however, Jaroenlak et al. did not specifically teach primers and probe and a kit comprising said primers and probe.
        Lowe et al. teach a method for designing primers from a known sequence and
evaluating their performance wherein Lowe et al. disclose a computer program for
rapid selection of oligonucleotide primers from a known sequence for polymerase
chain reaction (see page 1757, col. 1, abstract). Lowe et al. teach that all primers
designed for over 10 gene products were experimentally tested and the results showed
that all the amplification products specified by the primers are of the predicted size and
also hybridize with the appropriate cDNA or internal oligonucleotide probe (see page
1758, paragraph 1-6 under subtitle’ computer algorithm, page 1760, paragraph 1 on col.
2).
      Stratagene Catalog teaches gene characterization kit which includes formatting kit
components (see page 39).
It would have been prima facie obvious to a person of ordinary skill in the art before
the effective filling date of the invention, to combine the known gene sequence as taught by Jaroenlak et al. et al. with designing primers/ probes from a known sequence 
showed that all the amplification products specified by the primers are of the predicted
size also hybridize with the appropriate cDNA or internal oligonucleotide probe (see
page 1760, col. 2, paragraph 1) and such a modification of the known sequences is
considered obvious over the prior art. Further, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the primers/probe with a kit format as discussed by Stratagene catalog. The ordinary person skilled in the art would have been motivated to combine the primers/probe as taught by Jaroenlak et al. and Lowe et al. into a kit format as taught by Stratagene catalog because Stratagene Catalog explicitly teaches assembling the components of gene characterizing components into a kit format which provides premixed ready to use reaction mixture, and saves money and resources for everyone by dramatically reducing waste (see page 39, col. 1, paragraph) and such a modification of the composition is considered obvious over the cited prior art.

Jaroenlak et al. in view of Lowe et al. and Stratagene Catalog teach primer and probes as discussed above. Although Jaroenlak et al. teach real-time PCR, neither Jaroenlak et al.  nor Lowe et al. and Stratagene teach use of fluorescent dye probe.
Berto et al. teach a real-time PCR (qPCR) for detecting pathogens in a sample, wherein the method comprises  FAM and BHQ1 labeled probe and the PCR premix comprises dual labeled probe (FAM and BHQ1 labeled probe) and reference dye Rox (see entire document, for example, paragraph 3 on the right hand side column on page 3).
     It would have been prima facie obvious to a person of ordinary skill in the art before
the effective filling date of the invention, to combine the primer and probe as taught by Jaroenlak et al. in view of Lowe et al. and Stratagene Catalog with a fluorescent labeled probe as taught by Berto et al. to improve the specificity of detecting pathogen in a sample. The ordinary person skilled in the art before the effective filling date of the invention would have motivated combine the references and have a reasonable expectation that the combination would improve the sensitivity of the method because Berto et al. explicitly taught use of dual labeled probe would improve the sensitivity of the real-time PCR detection of the pathogen in a sample (see at least paragraphs 3-5 on page 3). 

represents routine optimization with regard to fluorescent dyes, which routine optimization parameters are explicitly recognized in Jaroenlak et al. and Berto et al.., 
and such a modification is obvious over the cited prior art.
                                                    
                                                   Conclusion
            No claims are allowable.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the 
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637